Citation Nr: 1432852	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-23 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to a compensable rating for a herpes skin disability.

5. Propriety of the reduction in the rating for a skin disability from 10 to 0 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009, October 2009, and August 2012 rating decisions by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the June 2014 hearing before the undersigned that he acquired a left shoulder and a right knee disability and right ear hearing loss as a result of injuries sustained in service.  

The Veteran's service treatment records (STRs) show he complained of left shoulder numbness/tingling that had lasted four days in November 2003.  Possible nerve impingement was diagnosed.  In January 2004, July 2004, and November 2004, he complained of left shoulder pain, numbness and weakness.  He complained of left shoulder pain again in May 2007.  Mild rotator cuff impingement syndrome and tendinitis were diagnosed.  On December 2008 VA examination, a left shoulder X-ray was interpreted as normal, and he was found to not have a left shoulder disability.  At the June 2014 hearing before the undersigned, the Veteran asserted the examination was inadequate because the examiner relied solely on X-rays to determine that he had no left shoulder disability, and because his alleged left shoulder disability had increased in severity since the examination.  The Board finds that another examination addressing the medical questions raised is necessary.

The Veteran's STRs show he complained of right knee pain in June 2005 and July 2005 after falling.  On December 2008 VA examination, a right knee X-ray was interpreted as normal, and he was found to not have a right knee disability.  At the June 2014 hearing before the undersigned, the Veteran asserted the examination was inadequate because the examiner relied solely on the X-rays to determine that he had no right knee disability and because his alleged right knee disability had increased in severity since the examination.  The Board finds that another examination addressing the medical questions raised is necessary.

The Veteran's service personnel record show he served in a combat environment, and his exposure to some level of noise trauma in service may be conceded.  On December 2008 audiological evaluation, he was found to have a left ear hearing loss disability (as defined by 38 C.F.R. § 3.385), but not a right ear hearing loss disability.  At the June 2014 hearing before the undersigned, he testified that his right ear hearing loss had increased in severity.  Another examination to ascertain whether he has a hearing loss disability and, if so, its etiology, is needed. 

Regarding the propriety of the reduction in the rating for a skin disability from 10 to 0 percent, a March 2009 rating decision granted the Veteran service connection for a skin disorder ( diagnosed as seborrhea dermatitis folliculitis vulgaris of the face and back), rated 10 percent (based on a December 2008 VA examination), effective from October 18, 2008.  Following a June 2011 VA examination a March 2012 rating decision proposed, and the August 2012 rating decision on appeal implemented, a reduction in the rating to 0 percent, effective November 1, 2012, based on a finding that the June 2011 VA examination showed improvement.  He was afforded another VA skin examination in March 2013.  An April 2013 statement of the case (SOC) continued the reduction.   

On December 2008 VA examination, the Veteran received diagnoses of seborrhea dermatitis of the face and either folliculitis or acne vulgaris of the back on 20 percent of his entire body and 5 percent of exposed areas.  On June 2011 VA examination, he received a diagnosis of seborrhea dermatitis on 3 percent of the entire body and 2 percent of exposed areas.  On March 2013 VA examination, the diagnoses were atopic dermatitis, lichen simplex chronicus, and dyshidrotic eczema on 15 percent the entire body, combined and 1 percent of exposed areas.  The examiner noted atopic dermatitis (which the RO noted in its examination instructions was diagnosed in service) and dyshidrotic eczema can be related conditions and found these two disorders affected 0 percent of exposed areas, but did not identify the extent of total body involvement.  

Upon review of the March 2013 VA examination report, the Board finds that further development of the record and AOJ adjudication (whether the new skin diagnoses should be encompassed in the service-connected skin disability entity and considered in rating that disability) are needed prior to appellate consideration of this matter.  

Regarding a compensable rating for the separately rated herpes skin disability, at the June 2014 hearing before the undersigned, the Veteran asserted that the reports of May 2009 and April 2012 VA skin examinations for herpes do not reflect the current severity that disability.  In light of the allegation of worsening and the length of the interval since the last examinations, a contemporaneous examination to ascertain the current severity of the disability is necessary.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received from January 2012 to the present for the disabilities at issue (to specifically include records of any (and all) treatment at the Brooklyn Harbor Healthcare System).

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine whether he has left shoulder and/or right knee disabilities and, if so, their likely etiology.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) any/each left shoulder disability found.  

(b) What is the most likely etiology for each diagnosed left shoulder disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service?

The examiner must explain the rationale for all opinions, to include comment on the significance of the complaints of left shoulder pain in service (in November 2003, January 2004, July 2004, November 2004, and May 2007).  

If it is determined that any left shoulder disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

(c) Please identify (by medical diagnosis) any/each right knee disability found.  

(d) What is the most likely etiology for each diagnosed right knee disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in), or is otherwise etiologically related to, his active duty service?
The examiner must explain the rationale for all opinions, to include comment on the significance of the complaints of right knee pain in service (in June  and July 2005).  

If it is determined that a diagnosed right knee disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

3. The AOJ should also arrange for an audiological evaluation of the Veteran to determine whether he has a right ear hearing loss disability and, if so, its likely etiology.  The examiner should note that the Veteran's military occupation involved exposure to hazardous noise levels.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a right hearing loss disability as defined in 38 C.F.R. § 3.385?

(b)  If so, what is the most likely etiology for the right ear hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  If it is determined that the claimed right ear hearing loss is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

4. The AOJ should also arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected herpes skin disability.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  [The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings noted should include the information needed to rate under all applicable criteria.]  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected herpes skin disability.  All clinical findings should be reported in detail.  Specifically note how much of the entire body and exposed areas are affected and the amount of systemic therapy that was required during the prior 12-month period.

The examiner must explain the rationale for all opinions.  

5. The AOJ arrange for any development necessary and the adjudicate the matter of whether the skin disorders diagnosed on March 2013 VA examination should be considered secondary to or part and parcel of the Veteran's service-connected skin disability entity and considered in the rating of such disability.  The AOJ should then readjudicate the matter of the rating of the Veteran's service-connected skin disability in light of that determination.

6. The AOJ should then review the entire record and readjudicate the service connection issues remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

